TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00177-CR


Kenneth Tuck, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9020859, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Kenneth Tuck was convicted of theft on January 20, 2004, and sentenced
to five years' imprisonment.  The trial court determined that appellant was not indigent and denied
his request for a free reporter's record.  We affirmed the trial court's order, but the court of criminal
appeals vacated our judgment and remanded the cause to the trial court for a new indigency hearing. 
Tuck v. State, No. 03-04-00177-CR, 2005 Tex. App. LEXIS 9677 (Tex. App.--Austin Nov. 17,
2005), vacated, No. PD-0220-06, 2007 Tex. Crim. App. LEXIS 128 (Tex. Crim. App. Feb. 7, 2007). 
At that hearing, conducted on April 26, 2007, appellant's counsel advised the trial court that
appellant is no longer indigent and would pay for the reporter's record of his trial.
The reporter's record has not been received.  In a letter to this Court, appellant's
counsel states that he paid Cathy Mata, the reporter responsible for preparing the record, on
August 30, 2007.  Attached to the letter is a photocopy of a check for $2,300 signed by counsel,
payable to Mata, and bearing Mata's endorsement.  Mata did not respond to the Court's overdue
notice.
The court reporter for the 403rd District Court, Cathy Mata, is ordered to file the
reporter's record of the trial in this cause no later than April 25, 2008.  See Tex. R. App. P.
37.3(a)(2).
It is ordered March 28, 2008.


Before Justices Patterson, Puryear and Henson
Do Not Publish